Citation Nr: 1217600	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety disorder with depressive features, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. that increased the 10 percent disability rating in effect for generalized anxiety disorder with depressive features (previously characterized as anxiety reaction) to 50 percent disabling.  The Veteran appeals for a higher disability evaluation.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with service-connected generalized anxiety disorder with depressive features are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

The Veteran was provided a VA psychiatric examination in March 2011.  Subsequent to the examination, additional VA outpatient treatment reports were associated with the record.  These reports related to other claims the Veteran was pursuing.  Following receipt of the March 2011 VA examination report, the RO failed to provide the Veteran and representative a supplemental statement of the case as is required.  See 38 C.F.R. §19.31(b)(1) (2011).

Because the Veteran receives all his treatment from VA, updated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA mental health clinic treatment records dating from October 2008 and associate with the claims folder.

2.  After taking any further development deemed appropriate, readjudicate the issue.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


